Citation Nr: 0721680	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-00 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date, prior to March 1, 2004, for 
the payment of additional benefits for the veteran's spouse 
and child.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The veteran served on active duty from October 1989 to 
January 1997.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Huntington, 
West Virginia, VA Regional Office (RO).  

The veteran was afforded a personal hearing before a hearing 
officer in June 2005.  A transcript of the hearing has been 
associated with the claims file.  


FINDINGS OF FACT

1.  In April 1997, the RO granted the veteran's service 
connection claims and assigned a combined rating of 30 
percent from March 1997.  In May 1997, the RO informed the 
veteran that additional benefits for his spouse and child had 
been included in the award and that the veteran must notify 
the RO immediately if there was any change in the number or 
status of dependents.  

2.  The veteran was divorced in November 1999, remarried in 
July 2000, and had a child in January 2001.  

3.  The veteran's claim for additional compensation benefits 
based on his marriage in July 2000 and child born in November 
2001 was received on February 5, 2004.

4.  The first day of the month following the date the written 
claim for additional compensation benefits based on a 
dependent spouse and child was received is March 1, 2004.


CONCLUSION OF LAW

An effective date, prior to March 1, 2004, for the payment of 
additional compensation benefits because of the veteran's 
dependent spouse and child is not warranted.  38 U.S.C.A. §§ 
1115, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.31, 3.401 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An award of additional compensation for dependents 
based on the establishment of a rating in the percentage 
specified by law for that purpose shall be payable from the 
effective date of such rating, but only if proof of 
dependents is received within one year from the date of such 
rating.  38 U.S.C.A. § 5110(f).  The effective date of the 
award of any benefit or increase by reason of marriage or the 
birth/adoption of a child shall be the date of that event if 
proof is received by the Secretary within a year from the 
date of marriage, birth or adoption.  38 U.S.C.A. § 5110(n).

Regarding additional compensation for dependents, the 
effective date will be the latest of the: (1) claim date; (2) 
date the dependency arises; (3) effective date of the 
qualifying disability rating provided evidence of dependency 
is received within a year of notification of such rating 
action; or (4) date of commencement of the veteran's award.  
38 C.F.R. § 3.401(b).  The "date of claim" for additional 
compensation for dependents is the date of the veteran's 
marriage or birth/adoption of a child, if evidence of the 
event is received within a year of the event; otherwise, the 
date notice is received of the dependent's existence, if 
evidence is received within a year of notification of such 
rating action.  38 C.F.R. § 3.401(b)(1).

The earliest that the additional award of compensation for a 
dependent spouse can occur is the first day of the month 
following the effective date.  38 C.F.R. § 3.31.

In an April 1997 rating decision, the RO granted the 
veteran's service connection claims and assigned a combined 
rating of 30 percent from March 4, 1997.  In May 1997, the RO 
informed the veteran that additional benefits for his spouse 
and child had been included in the award and that the veteran 
must notify the RO immediately if there was any change in the 
number or status of dependents.  

The veteran submitted a VA Form 21-686c (Declaration of 
Status of Dependents) that was received on February 5, 2004, 
in which he indicated that he divorced his previous wife, S. 
R., on November [redacted], 1999, and married J. S., on July [redacted], 
2000.  By letter dated in March 2004, the RO informed the 
veteran that his benefits had been adjusted.  VA Forms 21-
8947, dated in March 2004, show that the award for the 
veteran's ex-wife was removed and an award of benefits for 
the veteran's spouse, J. S. and his child born in January 
2001 was awarded from March 1, 2004.  The Board notes that 
the adjustment created an overpayment and the RO granted a 
waiver of that overpayment in March 2005.  

The Board notes the veteran's sworn testimony to the effect 
that he filed a change in his dependent status at the RO in 
March 2001.  Transcript at 2 (2005).  There is, however, no 
documented evidence of such.  The Board further notes that in 
his March 2004 notice of disagreement, the veteran stated 
that he also notified the Social Security Administration 
(SSA) of the changes in dependent status in March 2001.  
Regardless, SSA records reflecting a change in dependent 
status would not constitute notice to VA.  The Board notes 
that the provisions of 38 C.F.R. §§ 3.153 & 3.201 are not 
applicable to the issue in this case.  

The veteran's marriage certificate is dated in July 2000 and 
his daughter's birth certificate is dated in January 2001.  
These documents were not received until February 2004.  
Hence, the dates of the marriage and birth certificates 
cannot serve as dates of claims because VA did not receive 
them within one year from the dates of the events.  38 C.F.R. 
§ 3.401(b)(1)(i).

Regarding the possible effective dates delineated in 38 
C.F.R. § 3.401(b) in this case, the effective date is the 
later of the date the veteran's claim for additional 
compensation for dependents was received by the RO, or the 
date the dependency arose.  The RO received the veteran's 
notification on February 5, 2004.  Thus, pursuant to 38 
C.F.R. § 3.31, the date of the veteran's award for payment of 
additional compensation for his spouse and child as 
dependents is March 1, 2004.  There is no basis for an 
effective date prior to March 1, 2004, for the payment of 
additional compensation benefits based on a dependent spouse 
and child.  Accordingly, the veteran's appeal must be denied 
on the basis of lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

In this case, as there is no legal basis upon which to award 
an effective date prior to March 1, 2004 for the payment of 
additional compensation because of the veteran's dependent 
spouse and child, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Since the law, as 
mandated by statute, and not the evidence, is dispositive of 
the claim, VA's duties to notify and to assist the veteran do 
not apply.  Manning v. Principi, 16 Vet. App. 534, 542 
(2002); Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to an effective date, prior to March 1, 2004, for 
the payment of additional benefits for the veteran's spouse 
and child is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


